MEMORANDUM OPINION

No. 04-04-00601-CR

Ruben JUAREZ,
Appellant 

v.

The STATE of Texas,
Appellee

From the 144th Judicial District Court, Bexar County, Texas
Trial Court No. 2003-CR-1131
Honorable Mark Luitjen, Judge Presiding
 
Opinion by:    Sandee Bryan Marion, Justice
 
Sitting:            Alma L. López, Chief Justice
Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
 
Delivered and Filed:   February 2, 2005

AFFIRMED

            Defendant, Ruben Juarez, pled nolo contendere to failure to register as a sex offender. 
Pursuant to a plea bargain, the court sentenced him to three years’ confinement, suspended for three
years.  The State subsequently filed a motion to revoke his probation, alleging he had violated the
terms of his probation.  Defendant pled true to the State’s allegations.  The trial court revoked
defendant’s probation and sentenced him to three years’ confinement and a $1200 fine.
            Defendant’s court-appointed appellate attorney filed a brief containing a professional
evaluation of the record and demonstrating that there are no arguable grounds to be advanced. 
Counsel concludes that the appeal is without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967).  
            Defendant was informed of his right to review the record.  Counsel provided defendant with
a copy of the brief and advised him of his right to file a pro se brief.  Defendant has not filed a brief.
            After reviewing the record, we agree that the appeal is frivolous and without merit.  The
judgment of the trial court is affirmed.  Furthermore, we grant counsel’s motion to withdraw. 
Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924
S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).   
 
Sandee Bryan Marion, Justice
DO NOT PUBLISH